Citation Nr: 1449528	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  07-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for left ear serous otitis externa and media.  

3. Entitlement to service connection for a left foot disability, including osteoarthritis and pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the Army Reserves for many years which included active duty for training (ACDUTRA) from March to April 1976 and from August to October 1976, as well as various periods of inactive duty training (INACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2007 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in June 2009, she withdrew such request.  In February 2012 and in November 2013, the case was remanded for additional development.  

The Veteran had also initiated appeals of denials of tinnitus and asthma.  An April 2013 rating decision granted service connection for those disabilities.  Consequently, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.

The Veteran seeks service connection for several disorders that she claims arose during her extensive Army Reserve service, to include periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  Thus, it is essential that the details about the character of the Veteran's military service be ascertained.  The RO has obtained the Veteran's reserve retirement points statements, which document active duty (AT-ADT AD) and inactive duty for training (INACT DUTY) points during her Army Reserve service.  However, to date, the RO has not made a Formal Finding regarding the character of the Veteran's military service, to include the exact dates of her ACDUTRA and INACDUTRA periods.  This action must be accomplished before the claims can be decided on the merits.  Therefore, upon remand, the Board finds that additional development is required to determine the exact dates of any such military service.

The Board remanded the case in November 2013 for this development to clarify exactly when the Veteran was on ACDUTRA and INACDUTRA, i.e., the specific dates of her service in these capacities.  A review of the record did not find that the AOJ complied with the directive that the "dates and differentiation between when [the Veteran] was on ACDUTRA versus INACDUTRA must be documented for VA examiners to consider."  Accordingly, a remand to ensure compliance with the Board's directive is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The case is REMANDED for the following:

1. Document for the record, the specific dates when the Veteran was on ACDUTRA and INACDUTRA, and identify which dates she was on ACDUTRA versus INACDUTRA.  The AOJ should specifically make a finding regarding the exact dates of the Veteran's ACDUTRA and INACDUTRA service.  If the AOJ is unable to determine the exact dates of ACDUTRA and INACDUTRA, such should be noted in the record.  

2. Thereafter, return the record to the February 2014 VA examiner for review and an addendum opinion regarding whether or not the Veteran's allergic rhinitis, left ear serous otitis externa and media, and left foot osteoarthritis and pes planus are related to her service.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide opinions that respond to the following:  

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's allergic rhinitis incepted during, or is otherwise related or attributable to, any period of ACDUTRA.  For the purpose of responding to this question, the examiner should exclude periods of INACDUTRA.  

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's left ear serous otitis externa and media incepted during, or is otherwise related or attributable to, any period of ACDUTRA.  For the purpose of responding to this question, the examiner should exclude periods of INACDUTRA.  

(c) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's left foot osteoarthritis manifested during, or is otherwise related or attributable to, any period of ACDUTRA.  For the purpose of responding to this question, the examiner should note that service connection is permissible for disease or injury incurred in, or aggravated, during ACDUTRA; however, service connection is permissible only for injury (but not disease) incurred in, or aggravated, during INACDUTRA.  

(d) Is the Veteran's left foot pes planus a disease, or a congenital or developmental defect?  For the purpose of responding to this question, the examiner should note generally a "disease" is subject to periodic or intermittent improvement or worsening, whereas a "defect" is generally more static in nature.  If considered a disease, is it at least as likely as not (i.e., a 50% or better probability) that such was aggravated beyond its natural progression by her ACDUTRA service?  If considered a defect, is it at least as likely as not (i.e., a 50% or better probability) that such was subject to a superimposed disease during ACDUTRA, or injury during ACDUTRA and/or INACDUTRA, resulting in disability apart from the congenital or developmental defect?  

3. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

